          Case 2:20-cv-00316-JTM Document 16 Filed 04/30/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

JAMES JERROD SPIKES, JR.,                                  *              CIVIL ACTION
    PETITIONER                                             *
                                                           *              NO. 20-cv-0316
VERSUS                                                     *
                                                           *              SECTION “H” (5)
HEATH MARTIN, WARDEN                                       *
    RESPONDENT                                             *


              RESPONSE TO MOTION TO INVOKE ACT 282 (REC. DOC. 12)

        MAY IT PLEASE THE COURT:

        This is a habeas corpus proceeding instituted ]by James Jerrod Spikes, Jr., an individual

in custody pursuant to the judgment of a state court (28 U.S.C. § 2254). Spikes has filed a

Motion to Invoke Act 282 (Rec. Doc. 12). Respondent Warden Heath Martin now responds

pursuant to this Court’s order (Rec. Doc. 13).

                                           INTRODUCTION

        The context for the petitioner’s motion is the Louisiana legislature’s decision in 2017 to

amend Louisiana’s habitual offender law. See Acts 2017, No. 282.1 The amendment applies both

prospectively and retroactively. But it only applies retroactively to “offenders whose convictions

became final on or after November 1, 2017.” Id., § 2; see also State v. Lyles, 19-0203 (La.


1 Available online, http://www.legis.la.gov/legis/ViewDocument.aspx?d=1051861.


                                                  1 of 3
          Case 2:20-cv-00316-JTM Document 16 Filed 04/30/20 Page 2 of 3



10/22/19), 286 So.3d 407 (discussing the interaction of Acts 2017, No. 282 with a subsequent

amendment to the habitual offender law purporting to limit the retroactive effect of Act 282).

        The defendant alleges that he is entitled to retroactive application of the 2017

amendments to the habitual offender law because “Petitioner avers that his conviction did not

become final until January 4, 2019.” Rec Doc. 12, pg. 1, ¶ 3.

                                     LAW AND ARGUMENT

        The date “January 4, 2019” appears from respondent’s perspective to have been magically

pulled out of a hat like a rabbit.

        The Louisiana First Circuit Court of Appeal affirmed the petitioner’s conviction and

sentence on September 15, 2017. State v. Spikes, 17-0087 (La. App. 1 Cir. 9/15/17), 228 So.3d 201

(SCR2 at 365-373). Because the petitioner did not apply for rehearing or apply for a writ of review

from the Louisiana Supreme Court, his conviction and sentence became “final” as a matter of state

law on September 29, 2017. La. C.Cr. P. art. 922(B); Response to Petition for Habeas Corpus

Relief, pp. 12-13 & n. 5 (discussing La. C.Cr. P. art. 922). Even if the court were to use the date

that the petitioner’s conviction and sentence became final for purposes of the federal habeas

corpus period of limitations, the petitioner’s conviction and sentence became final on October

15, 2017—upon the expiration of time for seeking further review from the Louisiana Supreme

Court. 28 U.S.C. § 2244(d)(1)(A); La. Sup. Ct. Rule X, § 5. Regardless of which date is used,

the petitioner’s conviction and sentence became final before November 1, 2017.

        The Louisiana courts therefore correctly interpreted Louisiana law in finding that the

defendant was not entitled to the benefit of retroactive application of Acts 2017, No. 282.

        In any event, even if this Court disagrees with the Louisiana courts’ application of

Louisiana law, the petitioner is not entitled to relief because “it is not the province of a federal




                                               2 of 3
         Case 2:20-cv-00316-JTM Document 16 Filed 04/30/20 Page 3 of 3



habeas court to reexamine state-court determinations on state-law questions.” Estelle v.

McGuire, 502 U.S. 62, 67-68 (1991).

                                    CONCLUSION AND PRAYER

       There is no merit to the petitioner’s Motion to Invoke Act 282. For that reason, the Court

should deny the motion.

                                                             Respectfully Submitted,

                                                             /s/ Matthew Caplan
                                                             Matthew Caplan, #31650
                                                             Assistant District Attorney
                                                             701 N. Columbia Street
                                                             Covington, Louisiana 70433
                                                             Tel: (985) 809-8398
                                                             Email: mcaplan@22da.com

                                    CERTIFICATE OF SERVICE

       I hereby certify that I have served the foregoing pleading by sending it via USPS first-

class mail, addressed as follows:

               James Jerrod Spikes, Jr., DOC # 461129
               Tangipahoa Parish Jail
               P.O. Box 250
               Amite, LA 70422
               Petitioner, pro se


This the 30th day of April, 2020, at Covington, Louisiana.

                                                             /s/ Matthew Caplan
                                                             Matthew Caplan, #31650
                                                             Assistant District Attorney




                                             3 of 3
